DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/201,130 filed 11/27/2018.

Claims Status
2.	This office action is based upon claims received on 11/24/2021, which replace all prior or other submitted versions of the claims.
	-Claim 14, 19, 20 has been cancelled.
	-Claims 1, 10, 16 are amended.
-Claims 1-13, 15-18, 21 are pending.
-Claims 1-13, 15-18, 21 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments/Remarks
4.	Applicant's remarks/arguments, see pages 9-14, filed on 11/24/2021, with respect to the REMARKS sections have been acknowledged.

5.	Applicant's remarks/arguments, see pages 9-14, filed on 11/24/2021, with respect to the Claim Objection sections have been acknowledged and have been considered.  The Claim objections pertaining to Claim 1 and Claim 16 have been withdrawn.

Claims 1-4, 8-101 12, 15, 16, and 21 are Non-Obvious Over Price in View of Aaron, have been acknowledged and have been considered, but they are not persuasive in view of the new grounds of rejection presented herein.

7.	Regarding Applicant’s remarks/arguments pertaining to independent Claim 1, (See page 10 (ln 4-6)) “Applicant maintains that the previously presented points that the Office's interpretation is incorrect and respectfully traverses the rejection”, examiner respectfully notes that there appears to be no corresponding distinguishing remarks in response to positions presented by the office in the previous office action, as appear to be gleaned from applicant’s remarks (See page 11 (ln 1-3)) “Applicant once more maintains the points put forth in previous responses”, and “without rehashing those arguments here”.  As such, examiner respectfully contends and maintains positions presented by the previous office action with respect to the disclosures of Price and Aaron, and furthermore, as utilized in the current office action (See office action).  Applicant is directed the USC 103 rejection of applicant’s now amended claim 1, which is presented in the current office action as disclosed by a combination of Price et. al.  (US-9277472-B1) referenced hereafter as “Price”, further in view of Aaron (US-20090054074-A1) referenced hereafter as “Aaron” further in view of Wang et. al (US-20200092019-A1) referenced herein after as “Wang”.  Claim 10 and Claim 16 which per applicant includes similar features, are similarly accordingly disclosed (See Office action).  Utilizing Claim 1 as an example representative of similar features in claims 10, and claim 16, disclosures attributable to Price and Aaron are presented herein below along with disclosures from Wang for applicant’s reference:
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (Price – Col 1 (lines 11-23), user/electronic device ¶FIG. 5 & FIG. 10, col 17 (lines29-67) Col 18 (Lines 1-17) : user device with various module including data store in memory, data storage devices etc.) 
Which the examiner respectfully contends and notes discloses: a mobile computational electronic device with processor, memory and storage.
comprising: measuring a signal strength of a telecommunications signal received at a user equipment in a target geolocation in which a network coverage is to be provided (Price – See FIG. 6 & FIG. 7 Steps 605, 705 performed by metric module 520 of user device (FIG. 5 – NOTE: performed by UE) – determines a signal strength of a radio signal received from a wireless network such as from a WiFi network or from a cellular network (NOTE: Measuring signal strength of  Telecom signal) , such as an LTE network (NOTE: network providing coverage geographically at a location); col 2 (lines 52-60) signal strength & location of device )
Which the examiner respectfully contends and notes discloses: A UE with a module that determines or measures a signal strength of a radio signal received from network providing coverage geographically at a location ; 
obtaining user experience data (Price FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15) discloses user device with user experience module storing various data types that are factors that impact or are associated with user experience - a maximum data rate required by an application, a minimum data rate required by an application, wireless network 7 protocol type (LTE wifi etc), RSCP, RSRP, RSSI, etc, CQI reports  …an error rate for data transmitted or received by the user device, retransmission rates) for each of a plurality of user experience types at the user equipment ((Price - FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): various application types on user device providing various experiences – online banking (NOTE: secure data experience), digital media download (NOTE: data file access experience),  streaming video (NOTE: video experience)); 
 a user device by storing described factors including user experience data which are associated with different application experience types (video experience, data experience, etc), and  has possession of (obtained or collected) the factor data in relation to specific application experience type communications interactions),
the user experience data corresponding to one or more network performance metrics (Price - Col 10 (lines 35-40)… maximum or minimum data rate required for an application affects user's experience (NOTE: experience data) corresponding to ..if a wireless communication network cannot provide the minimum data rate (NOTE: network’s minimum provided data rate - corresponding network metric) required for the application experience of not operating correctly or efficiently; Col 2 (lines 36-42) & Col 12 (lines 8-22): video type experience associated with retransmission rate of data (NOTE: experience impacting data) results in delay and reduced throughput to device linked to network error rate of a wireless transmission (NOTE: corresponding network performance metric for video type experience)); 
Which the examiner respectfully contends and notes discloses: a method for indicating user experience metric via calculated signal strength value, which collects factors and associated weights (experience impacting data or experience data such as retransmission rate of data for video), corresponding to performance metrics such as network’s (network error rate), or  an application’s maximum or minimum data rate requirement - factors affecting user's experience (Note: experience data) corresponding to if a wireless communication network cannot provide the minimum data rate (Note: networks minimum provided data rate - corresponding network metric)) 
and each user experience type of the plurality of user experience types corresponding to a different form of communication (Price - (FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) communication interactions or  communication experience types that span various types or forms of communication - video, data etc with corresponding experience indicators (Note: plurality of experience types each corresponding a different forms of communication); FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application such as for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factor and weights or experience data specific to a video form of communication)); 
Which the examiner respectfully contends and notes discloses: a method for indicating user experience metric via calculated signal strength value, which spans various forms of user equipment applications corresponding to individual communication experiences, where a  type of experience such as an application for video streaming is associated with specific factors/weights corresponding to network metrics, such as a specific Video form of communication); 
calculating a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data for individual user experience types of the plurality of user experience types (Price – See FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): See above a plurality of experience types disclosed ; FIG. 7 & Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement (note: Signal strength measurement required), performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby method further calculates a user experience metric (NOTE: calculates signal strength value) based on stored user experience factors; See Col 10 (lines 3-25) factors include signal strength factors such as RSSI RSRP  etc; Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission and the weights of the user experience factors); 
Which the examiner respectfully contends and notes discloses: method calculates a signal strength value (user experience metric) based upon factors that can include performance metrics such as network error rates for video, and/or experience data such as retransmission rates for video, and the respective factor weights which tie to the specific experience type or communication form of the plurality or many experience types associated with different forms of communication); 
calculating, for the individual user experience types, a signal strength value for the individual user experience types (Price – See FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): See above; FIG. 7 & Step 725 Col 15 (lines 1-28) See above;  FIG. 5 & Col 14 (lines 3-18)See above…calculates a user experience metric (NOTE: calculates signal strength value) based on stored user experience factors); 
Which the examiner respectfully contends and notes discloses: calculating individual signal strength values for each displayed application corresponding to the individual user experience types (video, mail, text) such as FIG. 2 & FIG. 3); 
and displaying a plurality of signal strength indicia (Price – FIG. 2 & Col 5 (ln 62-67). Col 6 (ln 1-5) obtain a user experience metric for each type of wireless communication network, for multiple applications on a user device..if there are two applications user device ..obtain two user experience metrics for the first application  and .. two user experience metrics for the second application (e.g., one for the WiFi network and one for the cellular network); FIG. 2 & Col 6 (ln 6-16) .. shown in FIG. 2, .. GUI 200 includes a list of..e.g., Application 1 through Application 4..that a user may access or that are currently executing on the user device; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26)  ..Two user experience indicators ..associated with each application.. associated with the WiFi a communication network and ..associated with the cellular communication network; FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) communication interactions or  communication experience types that span various types or forms of communication - video, data etc. with corresponding experience indicators (Note: plurality of experience types each corresponding a different forms of communication);
Which the examiner respectfully contends and notes discloses: Displaying multiple Indicators corresponding individual application’s calculated signal strength value, 
individual signal strength indicia of the plurality of signal strength indicia (Price – FIG. 2 & Col 5 (ln 62-67). Col 6 (ln 1-5) See above; FIG. 2 & Col 6 (ln 6-16) See above; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26) See above); 
Which the examiner respectfully contends and notes discloses: Individually displaying Indicators out of a plurality of signal strength indicators, 
corresponding to the signal strength value calculated for a respective individual user experience type included in the plurality of user experience types (Price - FIG. 8 & Col 15 (ln 47-50), Col 16 (ln 1-7) ..method performed by device/module of FIG. 5 …block 830, .. calculates a first set of user experience metrics for the first application and a second set of user experience metrics for the second application… block 835, ..displays data indicative of the user experience values .. shown by indicators 210, 215, 225, 230, etc., in FIG. 2); 
Which the examiner respectfully contends and notes discloses: user device with experience module of FIG. 5 executing methods executable by user experience module, displaying on GUI for multiple executing applications multiple indicators (a plurality of signal strength indicia), each individual indicator specific to a wireless access type or specific wireless access signal or signal strength, and each indicator also corresponding to a specific calculated user experience metric (Signal Strength value) for a specific executing application, and furthermore each of the executing applications can be any of multiple applications such as email (data type), or data, video etc. (or associated with different forms of communication or user experience types), 
wherein the plurality of signal strength indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective signal strength (Price –  FIG. 2 & Col 6 (ln 6-16) .. See above; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26)  ..See above; user experience indicators associated with each application indicate the quality of the user experience for the different wireless communication networks if the user uses the application…for Application 1, the user experience indicator 210 indicates that the user will have a better user experience if the user uses the WiFi communication network while using Application 1, because the user experience indicator 210 is larger than the user experience indicator 215 .. associated with the cellular communication network); 
Which the examiner respectfully contends and notes discloses:  GUI displays a plurality individual signal strength value indicators where each indicator provides or display a further preemptive prediction of signal strength improvement or deterioration to a user, if  the user (prior to when the user) uses the application (experience type) based upon the respective signal strength value for the individual network of choice (WiFi vs Cellular) used for the application. 
While Price discloses the limitations noted herein above, assuming arguendo Price does not appear to explicitly disclose or strongly suggest: displaying, individual signal strength indicia of plurality of signal strength indicia corresponding to a respective individual user experience type, 
	Then Aaron which discloses: measuring a signal strength of a telecommunications signal received at a user equipment(Aaron – See FIG. 4 & ¶0054 Step 410 – 420: signal is received at the WCD 10..signal..received at the antenna 101 and communicated to the preprocessor 210); 
Which the examiner respectfully contends and notes discloses:  telecommunication signal received via antenna measured for further processing;
	obtaining user data for each of a plurality of user experience types at the user equipment (Aaron – See FIG. 2 & ¶0057 (ln 1-4) The indicators 231-235 may be associated with a specific application, such as the application 100, or may be associated with a type or class of applications that may have similar QoS concern; ¶0049 applications 100 may be spreadsheets, word processors, e-mail, games of all sorts, IPTV, Voice, Voice-over-IP, radio, and television; ; FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055 obtain Step 401, 405 obtain data, logic rules, thresholds, algorithms, network topology, network conditions pertaining to application from memory, central server, suggestion generator, history database – includes data association with jitter, data loss, delay latency etc; Step 410 receive signal via antenna); 
Which the examiner respectfully contends and notes discloses: WCD or user equipment with multiple applications including a class or type of applications (a plurality) having a similar QOS concern, where the class of applications are associated with many indicia or indicators for which data including received antenna signal is obtained or collected);
displaying a plurality of signal strength indicia (FIG. 2 & ¶0057 (ln 1-4) The indicators 231-235 may be associated with a specific application, such as the application 100, or may be associated with a type or class of applications that may have similar QoS concern; ¶0049 applications 100 may be spreadsheets, word processors, e-mail, games of all sorts, IPTV, Voice, Voice-over-IP, radio, and television;¶0055 quality processor 121-125 provides the outputs 121'-125' including one or more indications pertinent to the expected QoS of that application 100 under the current and/or expected conditions); 
Which the examiner respectfully contends and notes discloses:  displaying multiple indicators for applications associated with expected QOS or expected experience for the given conditions where applications each correspond to different types or forms of communication),
furthermore (Aaron) discloses: displaying, individual signal strength indicia of plurality of signal strength indicia corresponding to a respective individual user experience type (Aaron – See FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055 obtain Step 401, 405 obtain data, logic rules, thresholds, algorithms, network topology, network conditions pertaining to application from memory, central server, suggestion generator, history database – includes data association with jitter, data loss, delay latency etc ; ¶0055 Step 430 output from measure processed received signal forwarded to Step 415, where .. quality processor 121-125 receives all of the pertinent inputs 117'' which are available and processes the inputs 117'' using a specific combination of algorithms, heuristics, techniques, thresholds and parameters as directed by the logic rules 341. Each of the quality processor 121-125 provides the outputs 121'-125' including one or more indications pertinent to the expected QoS of that application 100 under the current and/or expected conditions; ¶0056 Step 425-435-445 Transmit to indicator, produce indicator and render for display); 
Which the examiner respectfully contends and notes discloses:  each indicator is associated at least with an application (or can be a class of applications as disclosed) comprising video, text, voice IPTV etc, or different forms of communication or user experience types and the indicator are processed at 415 utilizing signal input and other logic data, rules etc such associated jitter, delay, drop (performance metrics or user experience data) to generate outputs at 425 Strength values to produce indicators representative of the QOS expected or experience expected at the signal strength received at location for the application or experience type (or including the class of applications of similar QOS concern or experience type));
Price in view of Aaron does not appear to explicitly disclose or strongly suggest: calculating, based on usage patterns, a predicted signal strength value,
	Wang which also discloses: obtaining user experience data (Wang - ¶0020 collects the crowdsourced signal strength data points (especially the poor signal areas) and combines with carrier network information, as well as social media extraction, to perform analytics and pattern determination; ¶0037 method for collecting data ; ¶0041-¶0044 collect bad signal location and strength with various information…in database for … analytics forecasts ; NOTE: collect or obtain signal strength data points, network carrier information, etc., for performing analytics and pattern determination ) for each of a plurality of user experience types (Wang - ¶0035 - user might experience dropped calls, poor voice quality, very slow internet, stuck text message and emails, and hanging social media updates etc; ¶0039 - When the user experiences a bad signal or drop off, he/she contributes a useful data point that will be useful for analytics);
  Each of a multitude or plurality of user experiences - dropped calls, poor voice quality (voice), slow internet (media, data, video etc), text messages emails (data), triggers a collection of data ),
calculating, based on usage patterns for individual experience types, a predicted signal strength value (Wang - ¶0053 method to collect and summarize the crowd-sourced data of wireless phone signal strength and the related coordinates,…method to predict and notify bad signals based on a collective group signal strength/quality historical data and relationships: and .. a method to guide and recommend a user with objective information to find, through prediction and forecasting, a better signal location); 
Which the examiner respectfully contends and notes discloses: A method to forecast or calculate based upon collected historical data and relationships including signal strength, location, ie. trends and patterns, a predicted signal strength indicating or predicting bad or better signal location or signal strength value.
	As such, Examiner directs applicant to the USC 103 rejection of Claim 1 as presented in this office action, which the examiner respectfully contends discloses in combination each and every feature of Claim 1 as recited. Claim 10 and Claim 16 which per applicant include similar features, are similarly accordingly disclosed (See Office action). 
The rejection has been revised and set forth below according to the amended claims (see Office Action).

8.	Regarding applicant’s remarks and arguments filed on 11/24/2021 (See page 11 (ln 7-10))  “there is definitely no disclosure in Price that "the plurality of signal strength indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective predicted signal strength", examiner 
	Furthermore regarding applicant’s remarks and arguments  (See page 11 (ln 20-22), Page 12 (ln 1-2), regarding the disclosure “equivalent to "the plurality of signal strength indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective predicted signal strength," as recited in claim 1”, applicant is directed to the disclosures noted herein above pertaining to Price and Wang.

9.	Regarding applicant’s remarks and arguments filed on 11/24/2021 (see Pages 12-13) pertaining to the Dependent Claims 2-9, 11- 13, 15, 17, 18, and 21, at least via dependency to the independent claims, applicant’s arguments are not persuasive.  Furthermore, individual rejections pertaining to the dependent claims are furthermore presented in this office action (See office action).  
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

11.            Claims 1-4, 8-10, 12, 15, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Price et. al.  (US-9277472-B1) referenced hereafter as “Price”, further in view of Aaron (US-20090054074-A1) referenced hereafter as “Aaron”, further in view of Wang et. al (US-20200092019-A1) referenced hereafter as “Wang”.
Regarding Claim 1 (Currently Amended), Price Teaches: One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (Price – Col 1 (lines 11-23), user/electronic device ¶FIG. 5 & FIG. 10, col 17 (lines29-67) Col 18 (Lines 1-17) : user device with various module including data store in memory, data storage devices etc. ; NOTE: a mobile computational electronic device with processor, memory and storage) comprising: 
measuring a signal strength of a telecommunications signal received at a user equipment in a target geolocation in which a network coverage is to be provided (Price – See FIG. 6 & FIG. 7 Steps 605, 705 performed by metric module 520 of user device (FIG. 5 – NOTE: performed by UE) – determines a signal strength of a radio signal received from a wireless network such as from a WiFi network or from a cellular network (NOTE: Measuring signal strength of Telecom signal) , such as an LTE network (NOTE: network providing coverage geographically at a location); col 2 (lines 52-60) signal strength & location of device); 
obtaining user experience data (Price FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15) discloses user device with user experience module storing various data types that are factors that impact or are associated with user experience - a maximum data rate required by an application, a minimum data rate required by an application, wireless network 7 protocol type (LTE wifi etc), RSCP, RSRP, RSSI, etc, CQI reports  …an error rate for data transmitted or received by the user device, retransmission rates) for each of a plurality of user experience types at the user equipment (Price - FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): various application types on user device providing various experiences – online banking (NOTE: secure data experience), digital media download (NOTE: data file access experience),  streaming video (NOTE: video experience); NOTE: a user device by storing described factors including user experience data which are associated with different application experience types (video experience, data experience, etc), and  has possession of (obtained or collected) the factor data in relation to specific application experience type communications interactions),
the user experience data corresponding to one or more network performance metrics (Price - Col 10 (lines 35-40)… maximum or minimum data rate required for an application affects user's experience (NOTE: experience data) corresponding to ..if a wireless communication network cannot provide the minimum data rate (NOTE: network’s minimum provided data rate - corresponding network metric) required for the application experience of not operating correctly or efficiently; Col 2 (lines 36-42) & Col 12 (lines 8-22): video type experience associated with retransmission rate of data (NOTE: experience impacting data) results in delay and reduced throughput to device linked to network error rate of a wireless transmission (NOTE: corresponding network performance metric for video type experience); NOTE: a method for indicating user experience metric via calculated signal strength value, which collects factors and associated weights (experience impacting data or experience data such as retransmission rate of data for video), corresponding to performance metrics such as network’s (network error rate), or  an application’s maximum or minimum data rate requirement - factors affecting user's experience (Note: experience data) corresponding to if a wireless communication network cannot provide the minimum data rate (Note: networks minimum provided data rate - corresponding network metric)) 
and each user experience type of the plurality of user experience types corresponding to a different form of communication (Price - (FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) communication interactions or  communication experience types that span various types or forms of communication - video, data etc with corresponding experience indicators (Note: plurality of experience types each corresponding a different forms of communication); FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application such as for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factor and weights or experience data specific to a video form of communication); NOTE: a method for indicating user experience metric via calculated signal strength value, which spans various forms of user equipment applications corresponding to individual communication experiences, where a  type of experience such as an application for video streaming is associated with specific factors/weights corresponding to network metrics, such as a specific Video form of communication); 
calculating a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data for individual user experience types of the plurality of user experience types (Price – See FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): See above a plurality of experience types disclosed ; FIG. 7 & Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement (note: Signal strength measurement required), performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby method further calculates a user experience metric (NOTE: calculates signal strength value) based on stored user experience factors; See Col 10 (lines 3-25) factors include signal strength factors such as RSSI RSRP  etc; Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission and the weights of the user experience factors; NOTE: method calculates a signal strength value (user experience metric) based upon factors that can include performance metrics such as network error rates for video, and/or experience data such as retransmission rates for video, and the respective factor weights which tie to the specific experience type or communication form of the plurality or many experience types associated with different forms of communication); 
calculating, for the individual user experience types, a signal strength value for the individual user experience types (Price – See FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): See above; FIG. 7 & Step 725 Col 15 (lines 1-28) See above;  FIG. 5 & Col 14 (lines 3-18)See above…calculates a user experience metric (NOTE: calculates signal strength value) based on stored user experience factors; NOTE: calculating individual signal strength values for each displayed application corresponding to the individual user experience types (video, mail, text) such as FIG. 2 & FIG. 3); 
and displaying a plurality of signal strength indicia (Price – FIG. 2 & Col 5 (ln 62-67). Col 6 (ln 1-5) obtain a user experience metric for each type of wireless communication network, for multiple applications on a user device..if there are two applications user device ..obtain two user experience metrics for the first application  and .. two user experience metrics for the second application (e.g., one for the WiFi network and one for the cellular network); FIG. 2 & Col 6 (ln 6-16) .. shown in FIG. 2, .. GUI 200 includes a list of..e.g., Application 1 through Application 4..that a user may access or that are currently executing on the user device; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26)  ..Two user experience indicators ..associated with each application.. associated with the WiFi a communication network and ..associated with the cellular communication network; FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) communication interactions or  communication experience types that span various types or forms of communication - video, data etc. with corresponding experience indicators (Note: plurality of experience types each corresponding a different forms of communication; NOTE: Displaying multiple Indicators corresponding individual application’s calculated signal strength value), 
individual signal strength indicia of the plurality of signal strength indicia (Price – FIG. 2 & Col 5 (ln 62-67). Col 6 (ln 1-5) See above; FIG. 2 & Col 6 (ln 6-16) See above; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26) See above; NOTE: Individually displaying Indicators out of a plurality of signal strength indicators) 
corresponding to the signal strength value calculated for a respective individual user experience type included in the plurality of user experience types (Price - FIG. 8 & Col 15 (ln 47-50), Col 16 (ln 1-7) ..method performed by device/module of FIG. 5 …block 830, .. calculates a first set of user experience metrics for the first application and a second set of user experience metrics for the second application… block 835, ..displays data indicative of the user experience values .. shown by indicators 210, 215, 225, 230, etc., in FIG. 2; NOTE: user device with experience module of FIG. 5 executing methods executable by user experience module, displaying on GUI for multiple executing applications multiple indicators (a plurality of signal strength indicia), each individual indicator specific to a wireless access type or specific wireless access signal or signal strength, and each indicator also corresponding to a specific calculated user experience metric (Signal Strength value) for a specific executing application, and furthermore each of the executing applications can be any of multiple applications such as email (data type), or data, video etc. (or associated with different forms of communication or user experience types), 
wherein the plurality of signal strength indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective signal strength (Price –  FIG. 2 & Col 6 (ln 6-16) .. See above; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26)  ..See above; user experience indicators associated with each application indicate the quality of the user experience for the different wireless communication networks if the user uses the application…for Application 1, the user experience indicator 210 indicates that the user will have a better user experience if the user uses the WiFi communication network while using Application 1, because the user experience indicator 210 is larger than the user experience indicator 215 .. associated with the cellular communication network; NOTE: GUI displays a plurality individual signal strength value indicators where each indicator provides a further preemptive prediction of signal strength improvement or deterioration to a user if  the user (prior to or when the user) uses the application (experience type) based upon the respective signal strength value for the individual network of choice (WiFi vs Cellular) used for the application). 
Assuming arguendo Price does not appear to explicitly disclose or strongly suggest: displaying, individual signal strength indicia of plurality of signal strength indicia corresponding to a respective individual user experience type,
	Aaron which discloses: measuring a signal strength of a telecommunications signal received at a user equipment(Aaron – See FIG. 4 & ¶0054 Step 410 – 420: signal is received at the WCD 10..signal..received at the antenna 101 and communicated to the preprocessor 210; NOTE telecommunication signal received via antenna measured for further processing );
	obtaining user data for each of a plurality of user experience types at the user equipment (Aaron – See FIG. 2 & ¶0057 (ln 1-4) The indicators 231-235 may be associated with a specific application, such as the application 100, or may be associated with a type or class of applications that may have similar QoS concern; ¶0049 applications 100 may be spreadsheets, word processors, e-mail, games of all sorts, IPTV, Voice, Voice-over-IP, radio, and television; ; FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055 obtain Step 401, 405 obtain data, logic rules, thresholds, algorithms, network topology, network conditions pertaining to application from memory, central server, suggestion generator, history database – includes data association with jitter, data loss, delay latency etc; Step 410 receive signal via antenna; NOTE: WCD or user equipment with multiple applications including a class or type of applications (a plurality) having a similar QOS concern, where the class of applications are associated with many indicia or indicators for which data including received antenna signal is obtained or collected);
displaying a plurality of signal strength indicia (FIG. 2 & ¶0057 (ln 1-4) The indicators 231-235 may be associated with a specific application, such as the application 100, or may be associated with a type or class of applications that may have similar QoS concern; ¶0049 applications 100 may be spreadsheets, word processors, e-mail, games of all sorts, IPTV, Voice, Voice-over-IP, radio, and television;¶0055 quality processor 121-125 provides the outputs 121'-125' including one or more indications pertinent to the expected QoS of that application 100 under the current and/or expected conditions; NOTE:  displaying multiple indicators for applications associated with expected QOS or expected experience for the given conditions where applications each correspond to different types or forms of communication),
furthermore discloses: displaying, individual signal strength indicia of plurality of signal strength indicia corresponding to a respective individual user experience type (Aaron – See FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055 obtain Step 401, 405 obtain data, logic rules, thresholds, algorithms, network topology, network conditions pertaining to application from memory, central server, suggestion generator, history database – includes data association with jitter, data loss, delay latency etc ; ¶0055 Step 430 output from measure processed received signal forwarded to Step 415, where .. quality processor 121-125 receives all of the pertinent inputs 117'' which are available and processes the inputs 117'' using a specific combination of algorithms, heuristics, techniques, thresholds and parameters as directed by the logic rules 341. Each of the quality processor 121-125 provides the outputs 121'-125' including one or more indications pertinent to the expected QoS of that application 100 under the current and/or expected conditions; ¶0056 Step 425-435-445 Transmit to indicator, produce indicator and render for display); NOTE:  each indicator is associated at least with an application (or can be a class of applications as disclosed) comprising video, text, voice IPTV etc, or different forms of communication or user experience types and the indicator are processed at 415 utilizing signal input and other logic data, rules etc such associated jitter, delay, drop (performance metrics or user experience data) to generate outputs at 425 Strength values to produce indicators representative of the QOS expected or experience expected at the signal strength received at location for the application or experience type (or including the class of applications of similar QOS concern or experience type));
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Aaron, since it enables monitoring of specific Quality of Service ("QoS") metrics of a wireless signal in regards to specific wireless software applications or categories of wireless software applications on a user device (WCD) as a user device moves between geographic positions (Aaron 0013).
While Price in view of Aaron teaches: One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: measuring a signal strength of a telecommunications signal received at a user equipment in a target geolocation in which a network coverage is to be provided; obtaining user experience data for each of a plurality of user experience types at the user equipment, the user experience data corresponding to one or more network performance metrics and each user experience type of the plurality of user experience types corresponding to a different form of communication; calculating a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data for individual user experience types of the plurality of user experience types; calculating, for the individual user experience types, a signal strength value for the individual user experience types; and displaying a plurality of signal strength indicia, individual signal strength indicia of the plurality of signal strength indicia corresponding to the signal strength value calculated for a respective individual user experience type included in the plurality of user experience types, wherein the plurality of signal strength indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective signal strength
Price in view of Aaron does not appear to explicitly disclose or strongly suggest: calculating, based on usage patterns, a predicted signal strength value,
	Wang which also discloses: obtaining user experience data (Wang - ¶0020 collects the crowdsourced signal strength data points (especially the poor signal areas) and combines with carrier network information, as well as social media extraction, to perform analytics and pattern determination; ¶0037 method for collecting data ; ¶0041-¶0044 collect bad signal location and strength with various information…in database for … analytics forecasts ; NOTE: collect or obtain signal strength data points, network carrier information, etc., for performing analytics and pattern determination ) for each of a plurality of user experience types (Wang - ¶0035 - user might experience dropped calls, poor voice quality, very slow internet, stuck text message and emails, and hanging social media updates etc; ¶0039 - When the user experiences a bad signal or drop off, he/she contributes a useful data point that will be useful for analytics; NOTE: Each of a multitude or plurality of user experiences - dropped calls, poor voice quality (voice), slow internet (media, data, video etc), text messages emails (data), triggers a collection of data ),
calculating, based on usage patterns for individual experience types, a predicted signal strength value (Wang - ¶0053 method to collect and summarize the crowd-sourced data of wireless phone signal strength and the related coordinates,…method to predict and notify bad signals based on a collective group signal strength/quality historical data and relationships: and .. a method to guide and recommend a user with objective information to find, through prediction and forecasting, a better signal location; NOTE: A method to forecast or calculate based upon collected historical data and relationships including signal strength, location, ie. trends and patterns, a predicted signal strength indicating or predicting bad or better signal location or signal strength value)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron with teachings of Wang, since it enables collection of additional data to perform analytics and pattern determination, to help improve signal strength determination and prediction (Wang ¶0020, 0036, 0053).  

Regarding Claim 2 (Original), Price in view of Aaron and Wang Teaches: The one or more non-transitory computer-readable media of claim 1,
furthermore Price discloses: wherein the plurality of user experience types comprises a first user experience type and a second user experience type (Price – Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or video game type based upon low latency - Video type experience, and a second online banking application based on data security experience - data security type experience );  
calculating a first signal strength value for the first user experience type based at least partially on the user experience data corresponding to the first user experience type (Price – FIG. 8 & FIG. 5 Col 15 (lines 48-50) discloses a method 800 performed by user device experience module 510 of FIG.5;  FIG. 8 - Steps 805-820 for first application type; Col 12 (lines 8-22): application with video type experience associated with retransmission rate of data affecting throughput (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission; or Col 10 (lines 35-40)… maximum or minimum data rate required for an application affects user's experience (Note: experience data) because if a wireless communication network cannot provide the minimum data rate (Note: measured network metric) required for the application, the application may not operate correctly or efficiently; Col 2 (lines 36-42) & Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate (Note: network performance metric) of a wireless transmission; impacts video type experience that require high throughput and/or low latency); 
and calculating a second signal strength value for the second user experience type based at least partially on the user experience data corresponding to the second user experience type (Price – FIG. 8 & FIG. 5 Col 15 (lines 48-50) discloses a method 800 performed by user device experience module 510 of FIG.5;  FIG. 8 - Steps 805-820 for second application type; Col 11 (lines 1-8) Security encryption requirement (user experience data) associated with network tech/protocol type LTE versus wifi (network security performance metric).  

Regarding Claim 3 (Original), Price in view of Aaron and Wang teaches: The one or more non-transitory computer-readable media of claim 2, 
furthermore Price discloses: wherein the acts further comprise: simultaneously displaying a first signal strength indicium corresponding to the first signal strength value and a second signal strength indicium corresponding to the second signal strength value (Price FIG. 8 & FIG. 5 Col 15 (lines 48-50; col ) discloses a method 800 performed by user device experience module 510 of FIG.5; FIG. 8 Steps 820-835 for both first and second application or experience type; FIG. 2 & FIG. 8 Col 15 (lines 63-68) Col 16 (lines 1-7) See Step 835 displays application experience metrics simultaneously as shown via example of FIG. 2 ).  

Regarding Claim 4 (Original), Price in view of Aaron and Wang teaches:   The one or more non-transitory computer-readable media of claim 2, 
furthermore Price discloses: wherein the acts further comprise: selecting a first signal strength indicium corresponding to the first signal strength value for display (See Fig 3. And Fig. 4 – Individually display or select video streaming metric).

Regarding Claim 8 (Original), Price in view of Aaron and Wang teaches: The one or more non-transitory computer-readable media of claim 1, 
furthermore Price discloses: wherein the acts further comprise: periodically recalculating the signal strength value based at least partially on the signal strength and the one or more network performance metrics  (Price – Col 15 (lines 29-36): method 700 steps 705-735 (see Claim 1), repeated periodically);
 and updating the signal strength indicia displayed on the user equipment (Price – Col 15 (lines 29-36): user device to periodically refresh the user experience indicator) . 

Regarding Claim 9 (Original), Price in view of Aaron and Wang teaches:  The one or more non-transitory computer-readable media of claim 1, 
furthermore Price discloses: wherein the signal strength indicia comprise at least one set of signal bars or dots (Price See – FIG. 1 – FIG. 4: Quality of experienced displayed utilizing Bars with various display pixel or dot formations).  

Regarding Claim 10. (Currently Amended) Price teaches: A computer-implemented method (Price – FIG. 6, FIG. 7, FIG. 8), 
(See the rejection of Claim 1 combining Price in view of Wang, Claim 10 recites similar and parallel features to Claim 1, and Claim 10 recites a method that associates with non-transitory computer-readable media in Claim 1, and the rationale for the rejection of claim 1 as appropriate applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
comprising: measuring a signal strength of a telecommunications signal received in a target geolocation in which a network coverage is to be provided (Price – See FIG. 6 & FIG. 7, Steps 605, 705 performed by metric module 520 of user device (FIG. 5 ) –determines a signal strength of a radio signal received from a wireless network such as from a WiFi network or from a cellular network (Note: Telecom signal) , such as an LTE network (Note: network providing geographic coverage); col 2 (lines 52-60) signal strength & location of device; FIG. 8 Col 15 (ln 48-54) performed by device/module of FIG. 5…block 805 identifies multiple wireless networks  from which a user device can receive a radio signal; NOTE: device or determination module of FIG. 5 capable or able to measure a signal strength of a radio signal or telecommunication signal in a geographic coverage or in target geographic location in a coverage or in which coverage is to be provided); 
collecting a plurality of sets of user experience data corresponding to one or more network performance metrics (Price -  FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15) See Claim 1; FIG. 8 & Col 15 (ln 48-50, 58-63) block 815 – 820 identifies a first set of user experience factors for the first application, based on the first set of requirements or preferences and identifies a second set of user experience factors for the second application, based on the second set of requirements or preferences and determines the factor values in each set; FIG. 8 & Col 15 (ln 48-50, 58-63) block 810 identifies a first set of requirements or preferences for a first application (e.g., a security requirement or preference, a throughput requirement or preference) and identifies a second set of requirements or preferences for a second application; NOTE: device that collects factors, identifies two sets of experience factors or user experience data corresponding to two separate applications where each application is tied to applicable network metrics such as security, throughput, etc), 
individuals of the plurality of sets of user experience data obtained in relation to a different form of communication (Price  -FIG. 8 & Col 15 (ln 48-50, 58-63) block 810 identifies a first set of requirements or preferences for a first application (e.g., a security requirement or preference, a throughput requirement or preference) and identifies a second set of requirements or preferences for a second application; Price – Col 9 (lines 20-35): discloses various application types on user device providing various experiences – online banking (Note: secure data experience), digital media download (Note: data file access experience),  streaming video (Note: video experience);  FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15) discloses user device with user experience module storing various data types that are factors that impact or are associated with user experience - a maximum data rate required by an application, a minimum data rate required by an application, wireless network 7 protocol type (LTE wifi etc), RSCP, RSRP, RSSI, etc, CQI reports  …an error rate for data transmitted or received by the user device, retransmission rates;  NOTE: device has multiple application types each providing various experiences – online banking (Note: secure data experience), digital media download (Note: data file access experience),  streaming video (Note: video experience), and device collects a first set of factors (security metrics) such as for first application or experience type or secure type or form of communication, and individually a second set for a second application or second experience or form of communication such as streaming video or video experience type or form or communication, where device for each set determines and collects factors and factor values - metrics and experience data  examples noted); 
calculating a signal strength value for individuals of the plurality of sets of user experience data based at least partially on the signal strength of the telecommunications signal and the one or more network performance metrics (Price – See FIG. 7 Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement (note: Signal strength measurement required), performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby method further calculates a user experience metric (Note: signal strength value) based on stored user experience factors; See Col 10 (lines 3-25) factors include signal strength factors such as RSSI RSRP  etc; Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission and the weights of the user experience factors; NOTE: See the rejection of Claim 1 where the device of FIG. 5 is cable of a method that calculates a signal strength value (experience metric) based upon factors collected, where the device as disclosed above in claim 10 can collect factors sets tied to application or forms of communication or experience types, and the factors are determines based upon a received signal strength by the device (See methods of FIG 7 & FIG. 8 as performed by device of FIG. 5); 
calculating, for the individual user experience types, a predicted signal strength value for the individual user experience types (Price – See FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): See Claim 1; FIG. 7 & Step 725 Col 15 (lines 1-28) See Claim 1;  FIG. 5 & Col 14 (lines 3-18)See Clai 1; NOTE: calculating individual signal strength values for each displayed application corresponding to the individual user experience types (video, mail, text) such as FIG. 2 & FIG. 3); 
and displaying a plurality of signal strength indicia (Price – FIG. 2 & Col 5 (ln 62-67). Col 6 (ln 1-5) See Claim 1; FIG. 2 & Col 6 (ln 6-16) .See Claim 1; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26) See Claim 1; FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) See Claim 1; NOTE: Displaying multiple Indicators corresponding individual application’s calculated signal strength value), 
individuals of the plurality of signal strength indicia (Price – FIG. 2 & Col 5 (ln 62-67). Col 6 (ln 1-5) See Claim 1; FIG. 2 & Col 6 (ln 6-16) See Claim 1; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26) See Claim 1; NOTE: Individually displaying Indicators out of a plurality of signal strength indicators) 
corresponding to the at least one signal strength value for a respective set of user experience data of the plurality of sets of user experience data (Price - NOTE - See the Rejection of Claim 1 where the device of claim 5 is capable of displaying on GUI for multiple executing applications multiple indicators (a plurality of signal strength indicia), each individual indicator specific to a wireless access type or specific wireless access signal or signal strength, and each indicator also corresponding to a specific calculated user experience metric (Signal Strength value) for a specific executing application, and as noted above the device of Fig.5 is further capable of identifying two sets of experience factors or user experience data corresponding to two separate applications, where the application types individually can correspond to email (data type), or data, video etc. (or associated with different forms of communication or user experience types), and furthermore as disclosed above ), 
wherein the plurality of signal strength indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective siqnal strenqth (Price –  FIG. 2 & Col 6 (ln 6-16) .. See Claim 1; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26)  .See Claim 1; NOTE: GUI displays a plurality individual signal strength value indicators where each indicator provides a further preemptive prediction of signal strength improvement or deterioration to a user if  the user (prior to or when the user) uses the application (experience type) based upon the respective signal strength value for the individual network of choice (WiFi vs Cellular) used for the application).
Assuming arguendo Price does not appear to explicitly disclose or strongly suggest: displaying, 
individuals of plurality of signal strength indicia corresponding to a respective set of user experience data,
Aaron which discloses: measuring a signal strength of a telecommunications signal received in a target geolocation (Aaron – See FIG. 4 & ¶0054 Step 410 – 420: See rejection of Claim 1; ¶0052 (ln 1-4) logic rules .. chosen based on the current geographic location received from the location determination system 106 of the WCD or location database);
collecting sets of user experience data corresponding to one or more network performance metrics (Aaron – See Rejection of Claim 1; FIG. 2 & ¶0057 (ln 1-4); ¶0049 ; FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055; NOTE: WCD or user equipment with multiple applications including a class or type of applications (a plurality) having a similar QOS concern, where the class of applications are associated with many indicia or indicators for which data including received antenna signal is obtained or collected where the data collected for an application associated with Voice, Voice over IP or an experience type or form of communication include various data types, eg. jitter, data loss, delay latency, thresholds, suggestions, history etc or sets of data impacting expected QOS or experience data);
displaying a plurality of signal strength indicia (Aaron – See Rejection of claim 1- FIG. 2 & ¶0057 (ln 1-4); ¶0049;¶0055; NOTE:  displaying multiple indicators for applications associated with expected QOS or expected experience for the given conditions where applications each correspond to different types or forms of communication);
furthermore discloses: displaying, individuals of plurality of signal strength indicia corresponding to a respective set of user experience data (Aaron – See Rejection of Claim 1 FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055 ; ¶0055; ¶0056; NOTE:  each indicator is associated at least with an application (or can be a class of applications as disclosed) comprising video, text, voice, voice of over IP,  IPTV etc, or different forms of communication or user experience types (or application or experience type  or form of communication defines a respective set of user experience data), and the indicators are processed at 415 utilizing signal input and other logic data, rules thresholds, associated jitter, delay, drop (performance metrics or user experience data) etc (sets of user experience data) to generate outputs at 425 Strength values to produce indicators representative of the QOS expected or experience expected at the signal strength received at location for the application or experience type (or including the class of applications of similar QOS concern or experience type)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Aaron, since it enables monitoring of specific Quality of Service ("QoS") metrics of a wireless signal in regards to specific wireless software applications or categories of wireless software applications on a user device (WCD) as a user device moves between geographic positions (Aaron 0013).
While Price in view of Aaron teaches: A computer-implemented method, comprising: measuring a signal strength of a telecommunications signal received in a target geolocation in which a network coverage is to be provided; collecting a plurality of sets of user experience data corresponding to one or more network performance metrics, individuals of the plurality of sets of user experience data obtained in relation to a different form of communication; calculating a signal strength value for individuals of the plurality of sets of user experience data based at least partially on the signal strength of the telecommunications signal and the one or more network performance metrics; calculating, for the individual user experience types, a signal strength value for the individual user experience types; and displaying a plurality of signal strength indicia, individuals of the plurality of signal strength indicia corresponding to the at least one signal strength value for a respective set of user experience data of the plurality of sets of user experience data, wherein the plurality of signal strength indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective siqnal strenqth.
Price does not appear to explicitly disclose or strongly suggest: calculating, based on usage patterns, a predicted signal strength value,
	Wang which also discloses: obtaining user experience data (Wang - ¶0020 See Claim 1 ; NOTE: collect or obtain signal strength data points, network carrier information, etc., for performing analytics and pattern determination ) for each of a plurality of user experience types (Wang - ¶0035 – See Claim 1; NOTE: Each of a multitude or plurality of user experiences - dropped calls, poor voice quality (voice), slow internet (media, data, video etc), text messages emails (data), triggers a collection of data ),
calculating, based on usage patterns for individual experience types, a predicted signal strength value (Wang - ¶0053 See Claim 1; NOTE: A method to forecast or calculate based upon collected historical data and relationships including signal strength, location, ie. trends and patterns, a predicted signal strength indicating or predicting bad or better signal location or signal strength value)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view Aaron with teachings of Wang, since it enables collection of additional data to perform analytics and pattern determination, to help improve signal strength determination and prediction (Wang ¶0020, 0036, 0053).

Regarding Claim 12 (Previously Presented), Price in view of Aaron and Wang teaches:  The computer-implemented method of claim 10,
furthermore Price discloses: wherein the plurality of sets  of user experience data is collected in real-time or in near real-time. (Price – Col 15 (lines 29-36): method 700 steps 705-735 (see Claim 1), repeated periodically for example every 30 secs in active real time; Col 15 (ln 8-16) for method 800 periodically at various intervals; NOTE: Periodically and short to various customizable intervals – real time to near real time  ).  

Regarding Claim 15 (Previously Presented), Price in view of Aaron and Wang teaches:  The computer-implemented method of claim 10, 
furthermore Price discloses: wherein the plurality of sets of user experience data correlates with an account that is associated with a plurality of user equipment and a plurality of users (Price – FIG. 5 & Col 9 (lines 21-29)  user device (e.g., applications within the user device) ..use .. base station 590,  base station 591, or..access point 591 to transmit and receive data..an online banking application may access ..using base station 590, an electronic book application may download .. using the base station 591 and a streaming video application ..using the access point 592; Col 12 (ln 23-30)..cost of using a wireless communication network may also affect the user's experience.. a user may have a data limit (e.g., 2 gigabytes a month, 5 gigabytes a month, etc.) for ..data on a cellular network but ..not have any data limits on a WiFi network…This user factor may be assigned a lower value if the user is close to the data limit for a wireless communication network; NOTE: Plurality of sets of experience data associated with two applications on the same device as disclosed in Claim 10, are further impacted by a experience factor of cost correlating to the cellular account or WIFI account access (Note: cellular is network account accessible by multiple users and devices, similarly the case for WIFI or Public WIFI accounts) for these applications, where WIFI signal access has a factor favored for various noted applications (associated with sets of experience data) that are impacted by data limits, or large throughput requirements such as media downloads, video etc). 

Regarding Claim 16. (Currently Amended) Price teaches: A system, 
(See the rejection of Claim 1, 10 combining Price in view of Aaron, Claim 16 recites similar and parallel features to Claim 1, 10 and Claim 16 recites a system that associates with non-transitory computer-readable media in Claim 1 and a method in Claim 10, and the rationale for the rejection of claim 1 and Claim 10 as appropriate applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
comprising: one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors (Price – Col 1 (lines 11-23), user/electronic device or computer system ¶FIG. 5 & FIG. 10, col 17 (lines29-67) Col 18 (Lines 1-17) : user device with various modules including data store in memory, data storage devices etc)
to: measure a signal strength of a telecommunications signal received at a user equipment in a target geolocation in which a network coverage is to be provided (Price – See FIG. 6 & FIG. 7, Steps 605, 705 performed by metric module 520 of user device (FIG. 5 ) –determines a signal strength of a radio signal received from a wireless network such as from a WiFi network or from a cellular network (Note: Telecom signal) , such as an LTE network (Note: network providing geographic coverage); col 2 (lines 52-60) signal strength & location of device; FIG. 8 Col 15 (ln 48-54) performed by device/module of FIG. 5…block 805 identifies multiple wireless networks  from which a user device can receive a radio signal; NOTE: device or determination module of FIG. 5 capable or able to measure a signal strength of a radio signal or telecommunication signal in a geographic coverage or in target geographic location in a coverage or in which coverage is to be provided); 
obtain a plurality of sets of user experience data from the user equipment, [[the]]a first set of the plurality of sets of user experience data corresponding to one or more network performance metrics (Price - FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15) See Claim 1; FIG. 8 & Col 15 (ln 48-50, 58-63) block 815 – 820 identifies a first set of user experience factors for the first application, based on the first set of requirements or preferences and identifies a second set of user experience factors for the second application, based on the second set of requirements or preferences and determines the factor values in each set; FIG. 8 & Col 15 (ln 48-50, 58-63) block 810 identifies a first set of requirements or preferences for a first application (e.g., a security requirement or preference, a throughput requirement or preference) and identifies a second set of requirements or preferences for a second application; NOTE: device that collects or obtains factors, identifies two sets of experience factors or user experience data corresponding to two separate applications (experience types) where each application or each set associated with a chosen application or a first set among the sets, is tied to applicable network metrics such as security, throughput etc), 
individuals of the plurality of sets of user experience data obtained in relation to a different form of communication (Price  FIG. 8 & Col 15 (ln 48-50, 58-63) block 810 identifies a first set of requirements or preferences for a first application (e.g., a security requirement or preference, a throughput requirement or preference) and identifies a second set of requirements or preferences for a second application; Price – Col 9 (lines 20-35): discloses various application types on user device providing various experiences – online banking (Note: secure data experience), digital media download (Note: data file access experience),  streaming video (Note: video experience);  FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15) discloses user device with user experience module storing various data types that are factors that impact or are associated with user experience - a maximum data rate required by an application, a minimum data rate required by an application, wireless network 7 protocol type (LTE wifi etc), RSCP, RSRP, RSSI, etc, CQI reports  …an error rate for data transmitted or received by the user device, retransmission rates; NOTE: device has multiple application types each providing various experiences – online banking (Note: secure data experience), digital media download (Note: data file access experience),  streaming video (Note: video experience), and device collects a first set of factors (security metrics) such as first application or experience type or secure type or form of communication, and individually a second application or second experience or form of communication such as streaming video or video experience type or form or communication where device for each set determines and collects factors and factor values - metrics and experience data  examples noted); 
calculate a signal strength value for individuals of the plurality of sets of user experience data based at least partially on the signal strength and the one or more network performance metrics (Price – See FIG. 7 Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement (note: Signal strength measurement required), performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby method further calculates a user experience metric (Note: signal strength value) based on stored user experience factors; See Col 10 (lines 3-25) factors include signal strength factors such as RSSI RSRP  etc; Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission and the weights of the user experience factors; NOTE: See the rejection of Claim 1 where the device of FIG. 5 is cable of a method that calculates a signal strength value (experience metric) based upon factors collected, where the device as disclosed above in claim 10 can collect factors sets tied to application or forms of communication or experience types, and the factors are determines based upon a received signal strength by the device (See methods of FIG 7 & FIG. 8 as performed by device of FIG. 5); 
calculate, for the individual user experience types, a predicted signal strength value for the individual user experience types (Price – See FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): See Claim 1; FIG. 7 & Step 725 Col 15 (lines 1-28) See Claim 1;  FIG. 5 & Col 14 (lines 3-18)See Claim 1; NOTE: calculating individual signal strength values for each displayed application corresponding to the individual user experience types (video, mail, text) such as FIG. 2 & FIG. 3); 
and display a plurality of signal strength indicia (Price – FIG. 2 & Col 5 (ln 62-67). Col 6 (ln 1-5) See Claim 1; FIG. 2 & Col 6 (ln 6-16) .See Claim 1; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26) See Claim 1; FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) See Claim 1; NOTE: Displaying multiple Indicators corresponding individual application’s calculated signal strength value), 
individuals of the plurality of signal strength indicia (Price – FIG. 2 & Col 5 (ln 62-67). Col 6 (ln 1-5) See Claim 1; FIG. 2 & Col 6 (ln 6-16) See Claim 1; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26) See Claim 1; NOTE: Individually displaying Indicators out of a plurality of signal strength indicators)
corresponding to the signal strength value for a respective set of user experience data of the plurality of sets of user experience data (Price - NOTE - See the Rejection of Claim 1 where the device of claim 5 is capable of displaying on GUI for multiple executing applications multiple indicators (a plurality of signal strength indicia), each individual indicator specific to a wireless access type or specific wireless access signal or signal strength, and each indicator also corresponding to a specific calculated user experience metric (Signal Strength value) for a specific executing application, and as noted above the device of Fig.5 is further capable of identifying two sets of experience factors or user experience data corresponding to two separate applications, where the application types individually can correspond to email (data type), or data, video etc. (or associated with different forms of communication or user experience types), and furthermore as disclosed above ),
 wherein the plurality of siqnal strenqth indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective signal strength (Price –  FIG. 2 & Col 6 (ln 6-16) .. See Claim 1; Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26)  .See Claim 1; NOTE: GUI displays a plurality individual signal strength value indicators where each indicator provides a further preemptive prediction of signal strength improvement or deterioration to a user if  the user (prior to or when the user) uses the application (experience type) based upon the respective signal strength value for the individual network of choice (WiFi vs Cellular) used for the application).
Assuming arguendo Price does not appear to explicitly disclose or strongly suggest: display, individuals of plurality of signal strength indicia corresponding to a respective set of user experience data,
Aaron discloses: measure a signal strength of a telecommunications signal received at a user equipment (Aaron – See FIG. 4 & ¶0054 Step 410 – 420: See rejection of Claim 1);
obtain sets of user experience data, the user experience data corresponding to one or more network performance metrics (Aaron – See Rejection of Claim 1, Claim 10; FIG. 2 & ¶0057 (ln 1-4); ¶0049 ; FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055; NOTE: WCD or user equipment with multiple applications including a class or type of applications (a plurality) having a similar QOS concern, where the class of applications are associated with many indicia or indicators for which data including received antenna signal is obtained or collected where the data collected for an application associated with Voice, Voice over IP or an experience type or form of communication include various data types, eg. jitter, data loss, delay latency, thresholds, suggestions, history etc or sets of data impacting expected QOS or experience data);
display a plurality of signal strength indicia (Aaron – See Rejection of claim 1, Claim 10 - FIG. 2 & ¶0057 (ln 1-4); ¶0049;¶0055; NOTE:  displaying multiple indicators for applications associated with expected QOS or expected experience for the given conditions where applications each correspond to different types or forms of communication);
display, individuals of plurality of signal strength indicia corresponding to a respective set of user experience data (Aaron – See Rejection of Claim 1, Claim 10,  FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055 ; ¶0055; ¶0056; NOTE:  each indicator is associated at least with an application (or can be a class of applications as disclosed) comprising video, text, voice, voice of over IP,  IPTV etc, or different forms of communication or user experieince types (or application or experience type  or form of communication defines a respective set of user experience data), and the indicators are processed at 415 utilizing signal input and other logic data, rules thresholds, associated jitter, delay, drop (performance metrics or user experience data) etc (sets of user experience data) to generate outputs at 425 Strength values to produce indicators representative of the QOS expected or experience expected at the signal strength received at location for the application or experience type (or including the class of applications of similar QOS concern or experience type)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Aaron, since it enables monitoring of specific Quality of Service ("QoS") metrics of a wireless signal in regards to specific wireless software (Aaron 0013).
While Price in view of Aaron teaches: A system, comprising: one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors to: measure a signal strength of a telecommunications signal received at a user equipment in a target geolocation in which a network coverage is to be provided; obtain a plurality of sets of user experience data from the user equipment , [[the]]a first set of the plurality of sets of user experience data corresponding to one or more network performance metrics, individuals of the plurality of sets of user experience data obtained in relation to a different form of communication; calculate a signal strength value for individuals of the plurality of sets of user experience data based at least partially on the signal strength and the one or more network performance metrics; calculate, for the individual user experience types, a signal strength value for the individual user experience types; and display a plurality of signal strength indicia, individuals of the plurality of signal strength indicia corresponding to the signal strength value for a respective set of user experience data of the plurality of sets of user experience data, wherein the plurality of siqnal strenqth indicia are further indicative of a predicted improvement or deterioration of the signal strength value for respective individual user experience types based on the respective signal strength.  
Price in view of Aaron does not appear to explicitly disclose or strongly suggest: calculating, based on usage patterns, a predicted signal strength value,
	Wang which also discloses: obtaining user experience data (Wang - ¶0020 See Claim 1 ; NOTE: collect or obtain signal strength data points, network carrier information, etc., for performing analytics and pattern determination ) for each of a plurality of user experience types (Wang - ¶0035 – See Claim 1; NOTE: Each of a multitude or plurality of user experiences - dropped calls, poor voice quality (voice), slow internet (media, data, video etc), text messages emails (data), triggers a collection of data ),
calculating, based on usage patterns for individual experience types, a predicted signal strength value (Wang - ¶0053 See Claim 1; NOTE: A method to forecast or calculate based upon collected historical data and relationships including signal strength, location, ie. trends and patterns, a predicted signal strength indicating or predicting bad or better signal location or signal strength value)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron with teachings of Wang, since it enables collection of additional data to perform analytics and pattern determination, to help improve signal strength determination and prediction (Wang ¶0020, 0036, 0053).
 
Regarding Claim 21 (Previously Presented), Price in view of Aaron and Wang Teaches:  The computer-readable media of claim 1, 
furthermore Price discloses: wherein the particular form of communication comprises at least one of voice, video, or data communication (Price –  See FIG. 3: different user experience indicators - indicators 310, 310, and 315 shown in FIG. 3 associated with a video application (NOTE: indicator for video form of communication) ; Col1 (lines 19-40)) user device can be a smart phone and which known in the art as a least a means for voice communication data and includes social network application which can include voice and video (NOTE: video and data forms of communication); (FIG. 7 & FIG. 8)  calculates and display quality of experience metrics for a multitude of applications;  (Price – Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or Video type experience and a second online banking application based upon data security experience or data security type; NOTE: user device that displays user experience indicator for at least video forms of communication or a data form of communication).

12.            Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Aaron and Wang, further in view of Lau et. al (US-20160112894-A1) referenced hereafter as “Lau”.

Regarding Claim 5 (Original), Price in view of Aaron and Wang Teaches: The one or more non-transitory computer-readable media of claim 1, 
While Price discloses the user device can be a smart phone and which known in the art as a least a means for voice communication data and includes social network application which can include voice and video (Price Col1 (lines 19-40)), and calculates and display quality of experience metrics for a multitude of applications (FIG. 7 & FIG. 8) that include video and data type experiences (Price – Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or Video type experience and a second online banking application based upon data security experience or data security type), whereby Price discloses a plurality of user experience types comprising a data experience, and a video experience, Price does not appear to explicitly disclose a voice type experience, and hence,
furthermore Aaron discloses: wherein the plurality of user experience types comprises a voice experience, a data experience, and a video experience (Aaron - ¶0049 applications 100 may be spreadsheets, word processors, e-mail, games of all sorts, IPTV, Voice, Voice-over-IP, radio, and television; NOTE: Application - Voice, Voice-over-IP (voice experience); Application - e-mail (Data experience); Application – IPTV (video Experience))
wherein the plurality of user experience types comprises a voice experience, a data experience, and a video experience.
Lau discloses: wherein the plurality of user experience types comprises a voice experience, a data experience, and a video experience (Lau – See FIG. 1A & ¶0046: Client device communicates via MTN 104 to data servers 108 which include Bing.RTM., Facebook.RTM., Twitter.RTM., Netflix.RTM., Hulu.RTM., YouTube.RTM., Pandora.RTM., iTunes.RTM., Google Play.RTM., Amazon Store.RTM., CNN.RTM., ESPN.RTM (NOTE: experience types – youtube, facebook, Twitter, etc - video, voice, data ) ; FIG. 18 & ¶0144 (lines 22-25): client device Quality of Experience (QoE) diagnostic file(s) 176 generated by the client device QoE module 172 in FIG. 1C; client device QoE diagnostic file(s) 176 may include information relating to voice calls, video calls, and/or data transfers including client device 102; NOTE: QOE type information pertaining to voice experience, data experience and video experience).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron and Wang with teachings of Lau, since it can improve a function of a computing device and/or can improve a function of a computing network by identifying communications exhibiting diminished Quality of Experience (QoE) (Lau 0042).

Regarding Claim 7 (Original), Price in view of Aaron and Wang Teaches:  The one or more non-transitory computer-readable media of claim 1, 
While price discloses a plurality of quality of experience factors that are network performance metrics associated with packet latency, throughput, packet loss, and availability (Price – Col 12 (lines 8-22 ) error rate, data retransmission rates (Note: Throughput, packet loss),Col 11 (lines 42-55) location – Congestion (availability, latency )), 
FIG. 4 & ¶0050-¶0055) obtaining data, logic rules, thresholds, algorithms, network topology, network conditions pertaining to applications, where by the data comprises: variation in the delay (i.e. latency) of packets across an IP network (¶0020 ln1), Packet loss (i.e. data loss) is the actual loss of a packet of data during transmission (¶0021 ln 1), Gaussian jitter, instantaneous/pulse jitter and duty-cycle jitter, the deviation in or displacement of some aspect of the pulses in a digital signal or packet or interpreted as Availability (¶0019),  rate of change in jitter/delay/latency/data loss/session re-initiations, and acceleration in the jitter/delay/latency/data loss/session re-initiations or any cyclicality or pattern by which jitter/delay/latency/data loss/session re-initiations changes over time – all interpreted to impact throuput (¶0035),
Assuming arguendo Price in view of Aaron and Wang does not appear to explicitly disclose or strongly suggest: wherein the one or more network performance metrics comprises packet latency, throughput, packet loss, and availability
Lau discloses: wherein the one or more network performance metrics comprises packet latency, throughput, packet loss, and availability (FIG. 18 ¶0144:  Discloses client device Quality of Experience (QoE) diagnostic file(s) 176 generated by the client device QoE module 172 in FIG. 1C; ¶0145 (lines 1-8) ¶0150 (lines 1-6) ¶0182 (lines 1-10)  Quality of Experience (QoE) diagnostic file(s) contain Real-Time Transport Protocol (RTP) statistics 1810 - packet loss, packet delay (note: latency), delay jitter (Note – congestion or availability) , bytes sent/received (Note: throughput), packets sent/received (Note: throughput), total bytes (Note: throughput), total packets (Note: throughput), packet loss rate, packet discard rate, burst loss rate and burst length, gap loss rate and gap length, round trip delay, one way delay, echo path delay, collision rate, etc).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron and Wang with teachings of Lau, (Lau 0042).

13.            Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Aaron and Wang, further in view of Draznin et. al (US-20130121145-A1) referenced hereafter as “Draznin”.
Regarding Claim 6 (Original), Price in view of Aaron and Wang Teaches: The one or more non-transitory computer-readable media of claim 1, 
furthermore Price discloses: wherein the acts further comprise: selecting at least one of the one or more network performance metrics (Price – See Col 14 (lns 3-18) calculate a user experience metric as follows : (Factor 1*Weight 1)+( Factor 2*Weight 2)+ . . . +( Factor X*Weight X); Col 10 (ln 26-43) The type of the wireless communication network affects user's experience because .. networks may provide higher throughput (e.g., may be faster) than other types of wireless..networks .. an LTE network .. faster than a CDMA network or and 802.11b. Types of wireless .. networks having a higher throughput.. assigned a higher user experience factor value .. an LTE network..assigned a value of 10 while an 802.11b network ..assigned a value of 5. The maximum or minimum data rate required for an application ..affect ..user's experience ..if a wireless ..network cannot provide the minimum data rate required for the application, .. if a wireless communication network can provide the minimum or maximum data rate (e.g., minimum or maximum throughput), the user experience factor value for the wireless communication network may be higher: NOTE: device calculates user experience metric for display using formula that utilizes weighted factors (experience data) comprising network performance metrics or selecting at least one or more network performance metrics); 
and calculating a second signal strength value based at least partially on the signal strength and the one or more network performance metrics selected (Price See FIG.8 & Step 830 Calculate a second set of User experience metrics for second application based upon FIG. 8 - Steps 805-820 for second application type measure multiple signal strengths; See Col 14 (lns 3-18) See above for experience metric (signal strength value calculation method); NOTE: calculating a second experience metric (or signal strength value and weighted factors corresponding to network metrics ).  
Assuming arguendo Price in view of Aaron and Wang does not appear to explicitly disclose or strongly suggest: selecting at least one of the one or more network performance metrics; 
Draznin discloses: selecting at least one of the one or more network performance metrics (Draznin – See FIG. 6 & FIG. 7: method allows user to configure a device for access network selection and select user device configuration factors that include RSSI, congestion – network performance metric);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron and Wang with teachings of Draznin, since enables selection of different wireless networks by a user device based upon a choice one or more factors associated with the network (Draznin 0014)

Regarding Claim 13 (Original), Price in view of Aaron and Wang Teaches: The computer-implemented method of claim 10, 
furthermore Price discloses: further comprising the steps of: selecting at least one of the one or more network performance metrics (Price – See Col 14 (lns 3-18) calculate a user experience metric as follows : (Factor 1*Weight 1)+( Factor 2*Weight 2)+ . . . +( Factor X*Weight X); Col 10 (ln 26-43) The type of the wireless communication network affects user's experience because .. networks may provide higher throughput (e.g., may be faster) than other types of wireless..networks .. an LTE network .. faster than a CDMA network or and 802.11b. Types of wireless .. networks having a higher throughput.. assigned a higher user experience factor value .. an LTE network..assigned a value of 10 while an 802.11b network ..assigned a value of 5. The maximum or minimum data rate required for an application ..affect ..user's experience ..if a wireless ..network cannot provide the minimum data rate required for the application, .. if a wireless communication network can provide the minimum or maximum data rate (e.g., minimum or maximum throughput), the user experience factor value for the wireless communication network may be higher: NOTE: device calculates user experience metric for display using formulat that utilizes weighted factors (experience data) comprising network performance metrics or selecting at least one or more network performance metrics); 
Assuming Arguendo Price in view of Aaron and Wang does not appear to explicitly disclose or strongly suggest: selecting at least one of the one or more network performance metrics.
Draznin discloses: selecting at least one of the one or more network performance metrics (Draznin – See FIG. 6 & FIG. 7: method allows user to configure a device for access network selection and select user device configuration factors that include RSSI, congestion – network performance metric);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron and Wang with teachings of Draznin, since enables selection of different wireless networks by a user device based upon a choice of one or more factors associated with the network (Draznin 0014)

14.            Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Aaron and Wang, further in view of Siomina et. al (US-20170078964-A1) referenced hereafter as “Siomina”.
Regarding Claim 11 (Original), Price in view of Aaron and Wang Teaches:  The computer-implemented method of claim 10, 
furthermore Price discloses: further comprising the steps of:
collecting a second set of user experience data corresponding to the one or more network performance metrics (Price – FIG. 9 col 16 (lines 33-37): discloses user device with user experience module of FIG. 5 calculates multiple user experience metrics, where each metric is individually calculated for factors such as two separate types of wireless networks example one for LTE and WiFi, - two sets of user experience factors – one for LTE and other for Wifi (see Method FIG,. 6 & Fig. 7 and FIG. 8 performed by with user experience module of FIG. 5; FIG. 9 Step 920 & Col 6 (lines 17-48): discloses simultaneous display of two separate quality of experience indications per user application or experience type); 
calculating a second signal strength value based at least partially on the signal strength and the one or more network performance metrics  (Price - Price – FIG. 9 col 16 (lines 33-37): discloses user device with user experience module of FIG. 5 calculates multiple user experience metrics, where each metric is individually calculated for factors such as two separate types of wireless networks example one for LTE and WiFi, - two sets of user experience factors – one for LTE and other for Wifi; In Method FIG,. 6 & Fig. 7 and FIG. 8 performed by user device with user experience module of FIG. 5 steps calculate signal strength value established ; FIG. 9 Step 920 & Col 6 (lines 17-48): discloses simultaneous display of two separate quality of experience indications per user application or experience type); 
and displaying a second signal strength indicium corresponding to the second signal strength value (Price - FIG. 9 Step 920 & FIG. 2 Col 6 (lines 17-48): discloses simultaneous display of two separate quality of experience indications per user application or experience type).
Price in view of Aaron and Wang does not appear to explicitly disclose or strongly suggest: switching from an idle mode to an active mode; 
Siomina discloses: switching from an idle mode to an active mode (FIG. 5 & ¶0123-0129: Discloses a UE capable switching from, inactive/sleep to active and active to inactive/sleep, DTX, DRX, as well as simultaneously perform D2D communications, whereby UE obtains radio resources D2D related the message/indication based upon many factors including resource on availability or quality or load metric); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron and Wang with teachings of Siomina since it enables management of UE activity states with respect to D2D communications and network communications to reduce the number of times that the wireless device has to be awakened solely thereby improving battery life at the wireless device (Siomina 0205).

15.            Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Aaron and Wang, further in view of Siomina et. al (US-20170078964-A1) referenced hereafter as “Siomina”, further in view of Liu et. al (US-20080188194-A1) referenced hereafter as “Liu” .
Regarding Claim 17 (Original), Price in view of Aaron and Wang teaches: The system of claim 16, 
Price in view of Aaron and Wang does not appear to explicitly disclose or strongly suggest: wherein the one or more processors are further configured to: change a state of the user equipment; 
Siomina discloses: wherein the one or more processors are further configured to: change a state of the user equipment (Siomina - FIG. 5 & ¶0123-0129: Discloses a UE capable switching from, active to sleep, DTX, DRX, as well as D2D communications, whereby UE obtains radio resources D2D related the message/indication based upon many factors including resource on availability or quality or load metric); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron and Wang  with teachings of Siomina since it enables management of UE activity states with respect to D2D communications and (Siomina 0205).
While Price in view of Aaron and Wang and Siomina teaches: The system of claim 16, wherein the one or more processors are further configured to: change a state of the user equipment;
And furthermore Price discloses that the user device can calculate and display quality of experience metrics tied to various states such as communication state, mobility state, power state (Price Col 2 ln 57, Col 10 ln 6-10)), 
Price in view of Aaron and Wang and Siomina does not appear to explicitly disclose or strongly suggest: measure the signal strength of the telecommunication signal received at the user equipment in a second state in the target geolocation; and obtain a second set of user experience data from the user equipment in the second state, the second set of user experience data corresponding to the one or more network performance metrics.
Liu discloses: measure the signal strength of the telecommunication signal received at the user equipment in a second state in the target geolocation (Liu – See ¶0016 (lines 1-11) & FIG. 3 – discloses a method for displaying a better indication of signal quality by using a weighted combination of the signal to interference ratio and a received signal strength indication, mapped to the quality indication in the user interface, thus giving the user a more accurate presentation of the quality and availability of the service and hence a more accurate user perception or experience of the service; ¶0025 (lines 1-5) Signal quality for idle and active modes may be calculated in the same way, but may have different actual values; In idle mode the base transceiver station - see FIG. 1 (Note: network coverage in geographic area) transmits a constant power signal over the Common Pilot Channel (CPICH) which the handset utilizes);
and obtain a second set of user experience data from the user equipment in the second state, the second set of user experience data corresponding to the one or more network performance metrics (Liu – See ¶0016 (lines 1-11) & FIG. 3 – discloses a method for displaying a better indication of signal quality by using a weighted combination of the signal to interference ratio and a received signal strength indication, mapped to the quality indication in the user interface, thus giving the user a more accurate presentation of the quality and availability of the service and hence a more accurate user perception or experience of the service; ¶0025 (lines 1-5) Signal quality for idle and active modes may be calculated in the same way, but may have different actual values; In idle mode the base transceiver station 120 (see FIG. 1) transmits a constant power signal over the Common Pilot Channel (CPICH) which the handset utilizes; NOTE: RSSI (quality of experience data) and corresponding SNR (network performance metric) in idle mode ).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price in view of Aaron, Wang and Siomina with teachings of Liu since it enables utilization of signal to interference ratio to be used in combination with received signal strength to indicate quality of a received signal in both active and idle modes (Liu 0017, 0025).

Regarding Claim 18 (Previously Presented), Price in view of Aaron, Wang, Siomina and Liu Teaches: The system of claim 17, 
furthermore Siomina discloses: wherein the state of the user equipment is changed from a first state that comprises an active mode to the second state that comprises an idle mode (Siomina - FIG. 5 & ¶0123-0129: Discloses a UE capable switching from, active to sleep, DTX, DRX, as well as D2D communications, whereby UE obtains radio resources D2D related the message/indication based upon many factors including resource on availability or quality or load metric)).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Jan 21, 2022




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414